ITEMID: 001-80322
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KOZYYAKOVA AND GUREYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicants were born in 1925 and lived in Voronezh.
5. At the relevant time the applicants were in receipt of a pension from the pension authority (“the authority”, Комитет по социальной защите населения администрации Железнодорожного района г. Воронежа).
6. It appears that in 1998 and 1999 there were delays in payment of their pension and in 2000 the applicants brought a court claim against the authority in this connection.
7. By judgments of 17 and 20 July 2000 the Zheleznodorozhnyy District Court of the town of Voronezh granted the applicants' claims and ordered the authority to pay the first applicant 1,109.36 roubles (RUR – approximately 42 euros) in damages. The second applicant was granted a compensation of RUR 1,355.46 (approximately 53 euros).
8. The judgments came into force on 27 and 31 July 2000 respectively.
9. On an unspecified date the District Court issued the writs of enforcement and directed them to the bailiffs for enforcement.
10. According to the applicants, in April 2001 the bailiffs returned the writs without enforcement with reference to the lack of funds.
11. It appears that the court award in respect of the first applicant was enforced on 7 December 2005. As regards the second applicant, the award was received on 9 December 2005.
12. According to the Government, the awards in respect of both applicants were enforced in full on 6 December 2005.
13. Section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997 provides that a bailiff's order on the institution of enforcement proceedings shall fix a time-limit for the defendant's voluntary compliance with the writ of execution. The time-limit cannot exceed five days. The bailiff shall also warn the defendant that coercive action will follow, should the defendant fail to comply within the time-limit.
14. Under Section 13 of the Law, the enforcement proceedings should be completed within two months upon receipt of the writ of enforcement by the bailiff.
VIOLATED_ARTICLES: 6
